ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 3/8/2022 has been entered.  Claims 9-11 have been amended.  No claims have been cancelled.  No claims have been added.  Claims 2-15 are still pending in this application, with claim 2 being independent.
The objection to the Drawings has been withdrawn in view of the amendment.
The objections to Claims 9-11 have been withdrawn in view of the amendment.
The Nonstatutory Double Patenting rejection of Claim 2 has been withdrawn in view of the submission of a Terminal Disclaimer.

Drawings
The drawings were received on 3/8/2022.  These drawings are acceptable.

Terminal Disclaimer
The terminal disclaimer filed on 3/8/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. 10,914,437 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 2-15 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 2, the claim is allowable for the same reasons previously discussed in Section 11 of the Non-Final Rejection mailed 12/8/2021.

Claims 3-15 depend on Claim 2.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609. The examiner can normally be reached Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875